 

,

 

AO 245D (CASD Rev. 1/19} Judgment in a Criminal Case for Revocations

 

 

UNITED STATES DIsTRICT Cour j “UE #22818

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA - CLERK US DISTRICT COURT
SOUTHERN DISTRICT OF SAUEORRIA
UNITED STATES OF AMERICA JUDGMENT IN A CRISHDLAL CASE nine

 

 

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

Vv.
CELESTINO HERNANDEZ (1) Case Number: 19CR7057-CAB
LINDA A. McDONALD, FEDERAL DEFENDERS, INC.
Defendant’s Attorney
REGISTRATION NO. 66715112
oO-
THE DEFENDANT:

[] admitted guilt to violation of allegation(s} No.

 

re . based on plea and conviction
[x] was found guilty in violation of allegation(s)No. 1-2 in related case 19CR0729-CAB

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
] nvl, Committed a federal, state or local offense

2 nv35, [legal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

July 12. 2019”)

Date of Impo Hoyt Sentence
a Ma—

HON, Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 

 
 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: CELESTINO HERNANDEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR7057-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
EIGHT (8) MONTHS TO RUN CONCURRENT TO SENTENCE IMPOSED IN CASE NO. 19CR0729-CAB.

&l [J

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

PLACEMENT IN A FACILITY WITHIN THE WESTERN REGION TO FACILITATE FAMILY
VISITATIONS.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
L] at A.M. on

 

Oi as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

CI onor before

[] asnotified by the United States Marshal.

[] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

if

Defendant delivered on to

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

19CR7057-CAB
